Citation Nr: 1513473	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for tricompartmental chondromalacia, right knee, with post surgical repair of anterior cruciate ligament, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2012, a statement of the case was issued in January 2013, and a substantive appeal was received in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in July 2011 pertaining to the right knee.  See 07/22/2011 VBMS entry, VA Examination.  The Veteran reported flare-ups every 2 to 3 weeks lasting 1 to 2 days.  He reported that precipitating and alleviating factors for flare-ups include a work-out, climbing stairs, house work, excessive walking, and lifting heavy loads.  The examiner did not report whether there was additional limitation of motion due to flare-ups as required by the Court's decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Moreover, the most recent examination was conducted over three years ago and the Veteran asserts that his condition is worse than reflected in the VA examination report.  See 03/20/2013 VMBS entry, VA 9 Appeal to Board of Appeals.  Specifically, the Veteran asserts that the examiner failed to consider his functional loss/impairment and painful motion.  For these reasons, a new examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Thus, this issue is remanded to afford the Veteran a VA examination to assess the severity of his service-connected right knee disability.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service connected right knee disability.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

2.  Thereafter, readjudicate the increased rating issue.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative heave the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




